IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                             :   No. 187 DB 2020 (No. 7 RST 2021)
                                             :
HALEY KANANI PFEIFER                         :   Attorney Registration No. 319784
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 12th day of February, 2021, the Report and Recommendation of

Disciplinary Board Member dated February 4, 2021, is approved and it is ORDERED that

Haley Kanani Pfeifer, who has been on Inactive Status, has demonstrated that she has

the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.